Opinion by
Keefe, J.
It was established that the merchandise is used as an ingredient in drinks and also as a cordial. The appraiser reported that the merchandise consists of beverages containing less than one-half of 1 percent of alcohol. Following the principle announced in Tonkin v. United States (T. D. 46491) and Abstract 27726 the court held that the commodities in question are not included within the meaning of the term “beverages” in paragraph 808 and overruled the protest. Abstract 33146 distinguished.